DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tension connector structure must be shown or the feature(s) canceled from claim 20.  No new matter should be entered. Disclosing in the specification that the content of the reference is hereby incorporated in its entirety is not the same as the current drawings showing every feature of the invention specified in the claims. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 19 - are rejected under 35 U.S.C. 103 as being unpatentable over Coombes in view of Mitterholzer (6,859,677) and Konduc (15/498,572). 
1.	Coombes discloses amobile factory (“large pieces of equipment” pass through the building from end to end, col. 5, lines 20-24, and crane rails 50 allow items to be transported through and out of the assembled building), comprising:
a plurality of over-the-road (the modules are “transported to a building site”, col. 1, line 14) collapsible and expandable modules configured for interconnection with one another to provide a space, and one or more skids (members of base 26) configured to engage with a foundation (the ground) and support a floor (the rectangular panels on the members of the base 26).
Coombes does not disclose: 
a first welding station included in the fabrication space;
an inspection station included in the fabrication space;
a continuous rail system coupled to the floor of the fabrication space,
wherein the continuous rail system is configured to facilitate movement of

movement between the first welding station and the inspection station.
Mitterholzer discloses a fabrication space including: 
an inspection station (“inspection area” 12) included in the fabrication space;
a continuous rail system (31) coupled to a floor of the fabrication space, wherein the continuous rail system is configured to facilitate movement of components (“individual components” 11) of a manufacturing operation within the fabrication space, including movement between a first station (there is necessarily a station before the inspection station, as the chassis must have assembly operations that are to be inspected at the inspection station) and the inspection station. Mitterholzer does not expressly disclose the first station is a welding station. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the Coombes mobile facility to house the Mitterholzer stations having a cart/rail system (the first station being a welding station for manufacturing line efficiency, i.e., inspection in line after welding) for the added accessibility to components of the cart/rail system and the ability to deploy manufacturing operations in various locations quickly to meet increased demand. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the Coombes mobile facility to house the Mitterholzer stations having a cart/rail system (the first station being a welding station for manufacturing line efficiency, i.e., inspection in line after welding) for the added accessibility to components of the cart/rail system and the ability to deploy manufacturing operations in various locations quickly to meet increased demand.     
Finally, Mitterholzer does not teach the continuous rail system including rail segments with moment resisting connections. Konduc teaches a continuous rail system including a first rail segment (106) and a second rail segment (103) connected together and moment resisting connections, paras. 

2.	Coombes in view of Mitterholzer and Konduc discloses the mobile factory of claim 1, Coombes in view of Mitterholzer and Konduc further teaching first and second module floor sections (the flooring of any adjacent modules), Mitterholzer does not expressly teach the continuous the rail system configured to couple with the floor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Mitterholzer rails to couple to the Coombes floor sections to keep them from moving. The rails are not disclosed as having moment resisting connections between the plurality of rail segments configured to enhance the rigidity and reduce misalignment between the first module and the second module. Konduc teaches floor rails are having moment resisting connections between rail segments configured to enhance the rigidity and reduce misalignment between the first module and the second module, para. 112-117. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such connections to enhance the rigidity and reduce misalignment between the first module and the second module. 

3.	Coombes in view of Mitterholzer and Konduc discloses the mobile factory of claim 1, Coombes in view of Mitterholzer further teaching first and second modules (any two adjacent modules). The Coombes in view of Mitterholzer continuous rail system is not expressly disclosed a including a first rail segment included in the first module and a second rail segment included in the second module; and the first rail segment is configured to align with the second rail segment when the first module is interconnected with the second module. It would have been obvious to one having ordinary skill in the 

4.	Coombes in view of Mitterholzer and Konduc discloses the mobile factory of claim 1, Mitterholzer further teaching the first welding station is included in a first location along the continuous rail system, the inspection station is included in a second location along the continuous rail system, and the continuous rail system facilitates movement of the components between the first welding station and the inspection station because as shown above, Mitterholzer includes movement between a first station (there is necessarily a station before the inspection station, as the chassis must have assembly operations that are to be inspected at the inspection station) and the inspection station.

5.	Coombes in view of Mitterholzer and Konduc discloses the mobile factory of claim 1, Coombes in view of Mitterholzer further teaching the skids, the floor, and the continuous rail system cooperate to provide a level manufacturing surface within the fabrication space because the Coombes building and associated building components are shown relatively level.  Further, buildings are typically built in a level manner.  

6.	Coombes in view of Mitterholzer and Konduc discloses the mobile factory of claim 5, Coombes in view of Mitterholzer further teaching first and second modules, the modules having floor sections  moveable relative to the skids because the rectangular floor panels (Fig. 1) are capable of removal from the base (26), and the movement of the first floor section relative to the first skid and the second floor section relative to the second skid cooperate to provide a level floor within the fabrication space because without the rectangular floor panels, the base frame members would be exposed an uneven or unlevel.

the first moment resisting connection includes one or more interlocking lugs (143) configured to be secured with a shear pin and arranged between the first rail segment and the second rail segment:
the first rail segment includes a first abutment face (196) at an end of the first rail segment;
the second rail segment includes a second abutment face (198) at an end of the second rail. segment, the second abutment face configured to abut the first abutment face, the first and second abutment faces are located above or below the one or more interlocking lugs,
the connection between the first rail segment and the second rail segment is configured to transfer moment and shear forces between the first rail segment and the second rail segment (para. 113-116), and
the connection between the first rail segment and the second rail segment reduces beam deflection of the first rail segment and the second rail segment (paras. 113 and 116). 

8.	Coombes in view of Mitterholzer and Konduc disclose the mobile factory of claim 1, Coombes further comprising a tensioning system (130, 132) configured to compress the modules together to facilitate the interconnection of the modules with one another.

9.	Coombes in view of Mitterholzer and Konduc disclose the mobile factory of claim 1, Mitterholzer further comprising a transportation system (moving cart 30) configured to move the components and facilitate movement of the components along the continuous rail system.



11.	Coombes in view of Mitterholzer and Konduc disclose the mobile factory of claim 10, Coombes further teaching the plurality of over-the-road collapsible and expandable modules includes a first (14) module having a first roof (Fig. 1),
a portion of the transportation system (rail portion 50) is coupled to the wall of the first module (Fig. 5); and
in a collapsed configuration, the first module is configured to shield the
portion of the portion of the transportation system that is coupled to the wall (Fig. 5 shows rail 50 so shielded).
Coombes does not disclose rail portion 50 coupled to the roof. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple rail portion 50 to the roof for better access to the manufacturing space. 

12.	Coombes in view of Mitterholzer and Konduc disclose the mobile factory of claim 1, Mitterholzer further comprising a cart (cart 30) configured for moveable coupling along the continuous rail system, wherein the cart is configured to support the components of the manufacturing operation and to facilitate movement of the components within the fabrication space.

.

Claims 13-18 - are rejected under 35 U.S.C. 103 as being unpatentable over Coombes in view of Mitterholzer and Konduc and in further view of Wuesthoff (3,250,415). 
13-14.	Coombes in view of Mitterholzer and Konduc does not disclose the cart includes one or more actuators configured to engage with the components and articulate the components to change a position of the components supported by the cart. Wuesthoff discloses one or more actuators (27, 28) configured to engage with components (12) and articulate (rotate) the components to change a position of the components. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for actuators to engage with the components and articulate (rotate) the components to change a position of the components for better access circumferentially.

	15	Coombes in view of Mitterholzer and Konduc in further view of Wuesthoff does not disclose the actuators configured to laterally displace the components of the manufacturing operation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the actuators to laterally displace the components by, for example putting the actuators on lateral rails, for increased access to the work. 


Examiner remarks that the components are not positively recited structural claim elements, and as such, the welding station only need be capable of welding the components. 

17.	Coombes in view of Mitterholzer and Konduc disclose the mobile factory of claim 1, Coombes further comprising the components of the manufacturing operation include a first component
and a second component (“two or more individual components”, col. 1, line 8), Coombes in view of Mitterholzer does not disclose the first component is a first section of a tower for a windmill; the second component is a second section of the tower; and the first welding station includes a welding head configured to weld the first component and the second component together to provide a welded
assembly. Wuesthoff teaches a first component is a first cylindrical section and a second component is a second cylindrical section (the sections capable of use as a windmill tower), and a welding station includes a welding head configured to weld the first component and the second component together to provide a welded assembly (col. 1, lines 13-16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first component to be a first section of a tower for a windmill; the second component to be a second section of the tower; and the 
Examiner remarks that the components are not positively recited structural claim elements, and as such, the welding station only need be capable of welding the components. 

18.	Coombes in view of Mitterholzer and Konduc and in further view of Wuesthoff does not expressly disclose the welded assembly defines a diameter that exceeds over-the-road width restrictions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the welded assembly to define a diameter (the outside diameter of the welded tower tube sections) that exceeds over-the-road width restrictions for a strong tower, a windmill tower typically having relatively large diameter tower sections. 

  Claims 20-25 - are rejected under Coombes (10,378,201) in view of Konduc. 
20.	Coombes discloses a mobile factory (“large pieces of equipment” pass through the building from end to end, col. 5, lines 23-25, and crane rails 50 allow items to be transported through and out of the assembled building), comprising:
a plurality of collapsible and expandable modules (central module 12, and end modules 14) configured for interconnection with one another to provide a space capable of use for fabrication with a first end and a second end (Fig. 1);
a continuous rail system (the system of rails 50) configured for extending through the plurality of modules to control relative movement between the modules (relative movement between the modules is controlled as broadly recited, at least in that module rail segments 50 when connected help control relative movement between the modules to some degree) and guide components attached to the rail crane through the fabrication space; and

Coombes does not expressly teach the continuous rail system including a first rail segment and a second rail segment connected together at a first connection including:
a tension connector configured for tension loading, such that a tension component of a moment load is transferred between the first rail segment and the second rail segment;
a first abutment face included on an end of the first rail segment:
a second abutment face included on an end of the second rail segment, wherein the second abutment face is configured to abut the first abutment face:
the first and second abutment faces are configured for compression loading, such that a compression component of the moment load is transferred between the first rail segment and the second rail segment. 
Konduc teaches a continuous rail system including a first rail segment (106) and a second rail segment (103) connected together at a first connection including:
a tension connector configured for tension loading, such that a tension component of a moment load is transferred between the first rail segment and the second rail segment (paras. 112-117);
a first abutment face (196) included on an end of the first rail segment:
a second abutment face (198) included on an end of the second rail segment, wherein the second abutment face is configured to abut the first abutment face:
the first and second abutment faces are configured for compression loading, such that a compression component of the moment load is transferred between the first rail segment and the second rail segment (paras. 112-117).


21.	Coombes in view of Konduc discloses the mobile factory of claim 20, Konduc further disclosing wherein the first abutment face is arranged above or below the tension connector (Fig. 14, para, 114). 

22.	Coombes in view of Konduc discloses the mobile factory of claim 21, Coombes further disclosing the modules include a pair of bi-fold walls (56, 58, Fig. 7) pivotally secured to the skid and extending upward from the skid at opposing ends of the skid.

23.	Coombes in view of Konduc discloses the mobile factory of claim 22, Coombes further disclosing the bi-fold walls are adapted to collapse vertically and have a horizontally extending hinge (62, 64) at a mid-height thereof.

24.	Coombes in view of Konduc discloses the mobile factory of claim 23, Coombes further disclosing the bi-fold walls have an expanded height approximately equal to a length of the skid (Figs. 7-8).

25.	Coombes in view of Konduc discloses the mobile factory of claim 24, Coombes further disclosing the modules include a roof (Fig. 7) extending between the pair of bi-fold walls.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633